Mr. Justice ThacheR
delivered the opinion of the court.
In this case, the judge of the circuit court took under advisement a motion for a new trial, which motion he sustained in an opinion in writing, within the limit of time prescribed by the statute. How. & Hutch. 481, § 8. At a subsequent term, the cause, upon motion of the opposite party to the original motion, was directed to be stricken from the docket of the circuit court.
It was error in the circuit court to direct the cause to be stricken from the docket. If there were any error in the judgment of the circuit court sustaining the motion for a new trial, the same statute which authorizes the proceeding of the circuit *394court in taking causes under advisement, grants the right to except and take writs of error to such judgments returnable to this court.
Judgment reversed, and the cause directed to be reinstated upon the docket of the circuit court of Lafayette county, for further proceedings.